ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 08, 2021 has been entered.

2.	The information disclosure statement (IDS) submitted on October 08, 2021 was filed after the mailing date of the Notice of Allowance on August 20, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.	The following is an examiner’s statement of reasons for allowance:
	The closest prior is Miyata et al (Biochemical and Biophysical Research Communication, 2009, 384:126-130, “Miyata”).  Miyata only discloses standard protein purification techniques for production of isolated NTNHA and BoNT.  These proteins were recombinantly expressed and purified separately for further downstream experiments. For
example, as described on page 129 of Miyata, isolated BoNT and isolated recombinant NTNHA (rNTNHA) were prepared for subsequent complex formation and protease treatment, indicating that these proteins were combined post-purification and off-column. Applicant notes that
Miyata does not disclose a BoNT-NTNHA complex that is further bound to a binding target (e.g., a target affixed to a column matrix). Miyata only describes binding of a single component to a column, with no mention of a NTNHA-BoNT complex on-column. Therefore, Miyata does not anticipate or fairly suggest the compositions recited in the present claims. 
The instant invention is a composition comprising: a complex of: polypeptide (the “NTNHA polypeptide”) comprising a NTNHA polypeptide covalently linked with a heterologous affinity moiety; which NTNHA polypeptide is complexed with a BoNT protein, or a polypeptide comprising a BoNT receptor binding domain (the “BoNT RBD polypeptide”), comprising a protease cleavage site; wherein the complex is non-covalently associated with: a target of the heterologous affinity moiety; and further wherein the protease cleavage site is accessible so that, when the complex is contacted with the protease, the BoNT RBD polypeptide is cleaved into first and second portions, at least one of which remains complexed with the NTNHA polypeptide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Claims 59, 2, 4-7, 9-11, 57, and 60-69 have been allowed and renumbered 1-20 respectively.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860. The examiner can normally be reached 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645